In an action to recover money damages for injury to property, plaintiff appeals from an order of the Supreme Court, Nassau County (Christ, J.), dated December 20, 1983, which granted defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (5).
Order reversed, without costs or disbursements, and defendant’s motion to dismiss the complaint denied.
Special Term erred in dismissing the complaint as barred by the short Statute of Limitations applicable to tort actions pursuant to Public Authorities Law § 1276 (2), (6). The liability alleged in the complaint has its genesis in the contractual relationship between the parties, and the plaintiff seeks to recover, for damage to property. Under the analysis articulated in Sears, Roebuck & Co. v Enco Assoc. (43 NY2d 389) and Baratta v Kozlowski (94 AD2d 454), the six-year contract Statute of Limitations is applicable. Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.